Name: Commission Regulation (EC) No 1571/98 of 20 July 1998 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community
 Type: Regulation
 Subject Matter: economic analysis;  documentation;  labour market
 Date Published: nan

 Avis juridique important|31998R1571Commission Regulation (EC) No 1571/98 of 20 July 1998 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community Official Journal L 205 , 22/07/1998 P. 0040 - 0065COMMISSION REGULATION (EC) No 1571/98 of 20 July 1998 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Articles 1, 4(2) and 4(3) thereof,Whereas Article 1 of Regulation (EC) No 577/98 requires that, in the case of a continuous survey, a list of the weeks making up the reference quarters for the survey is drawn up by the Commission;Whereas in accordance with Article 4(2) of Regulation (EC) No 577/98 a programme of ad hoc modules covering several years must be drawn up each year;Whereas implementing measures are necessary for defining the codification of the variables to be used for data transmission in accordance with Article 4(3) of Regulation (EC) No 577/98;Whereas the measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2),HAS ADOPTED THIS REGULATION:Article 1 Reference quarters The definition of the reference quarters to be applied in the case of a continuous survey for the years 1998 and 1999, are laid down in Annex I to the present Regulation.Article 2 Ad hoc modules A programme of ad hoc modules covering years 1999 to 2001 is laid down in Annex II to the present Regulation.The detailed list of information to be collected in the 1999 ad hoc module is laid down in Annex III to the present Regulation.Article 3 Codification of the variables The codification to be used for data transmission for the years 1998 and 1999 is laid down in Annex IV to the present Regulation.Article 4 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 77, 14. 3. 1998, p. 3.(2) OJ L 181, 28. 6. 1989, p. 47.ANNEX I LABOUR FORCE SURVEY Definition of the reference quarters (a) First quarter of reference of 1998 starts on 29 December 1997 and consists of 13 weeks.(b) The next quarters of reference of 1998 will be formed by blocks of 13 weeks and the last week of 1998 will not be covered.(c) The first quarter of 1999 will start on 4 January 1999 and the next quarters will consist of consecutive blocks of 13 weeks.By exception:- The first quarter of reference starts on 5 January 1998 for Greece and Portugal and by consequence the last week of 1998 will be covered.- The fourth quarter of reference of 1998 will be formed by a block of 14 weeks for Denmark and Sweden.- Seasonal quarters of reference may be used in 1998 and 1999 for the United Kingdom and Ireland (instead of the quarters of reference as defined above).ANNEX II LABOUR FORCE SURVEY Multiannual programme of ad hoc modules 1. Accidents at work and occupational diseases List of variables: see Annex III.Reference period: second quarter 1999 (first quarter of 1999 in Sweden, third quarter of 1999 for Italy and the United Kingdom).Member States and regions concerned: see Annex III.Sample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requested.Transmission of the results: before 31 March 2000.2. Education and vocational training List of variables: to be defined before March 1999.Reference period: second quarter 2000 (June and December 2000 for Sweden, third quarter of 2000 for Italy).Member States and regions concerned: to be defined.Sample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requested.Transmission of the results: before 31 March 2001.3. Length and patterns of working time List of variables: to be defined before March 2000.Reference period: second quarter 2001.Member States and regions concerned: to be defined.Sample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requested.Transmission of the results: before 31 March 2002.ANNEX III LABOUR FORCE SURVEY Specification of the 1999 ad hoc module 1. All Member States are covered except Belgium, France and Austria.2. Germany can provide Eurostat with data concerning accidents at work and work-related health problems for a period of reference of four weeks. The variables that can be provided are: accidents at work, time off work due to the work accident, existence of a work-related health problem and time off work due to the work-related health problem.3. The variables will be coded as follows:>TABLE>ANNEX IV LABOUR FORCE SURVEY Data codification 1998 to 1999 >TABLE>